Citation Nr: 1031918	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for residuals of a stroke.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

J. B. 
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1950 to December 1953 and from September 1954 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2008, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the claims, which were received in September 2007, the Veteran 
indicated that he was treated at the Moncrief Army Hospital in 
the 1980s.  In October 2007, the RO requested the in-patient 
records from Moncrief Army Community Hospital, however there was 
no reply to the request.  In response to the RO's request in 
December 2007 for the service treatment records for a stomach 
condition, Moncrief Army Hospital sent medical records dated from 
1996 to 1997.  It is not clear whether the records from 1996 to 
1997 are all the in-patient records that exist.  

As the information provided by the Veteran identifies pertains 
records, and as VA will make as many requests as are necessary to 
obtain relevant records from a Federal department unless the 
records sought do not exist or that further efforts to obtain the 
records would be futile, further development under the duty to 
assist is needed.

In March 2010, the Veteran's spouse testified that the Veteran 
was hospitalized from January 2010 to February 2010 at Lexington 
Hospital.  As these records may be relevant, the records should 
be requested.  




Accordingly, the case is REMANDED for the following action:

1. Request the in-patient records from the 
1980s from the Moncrief Army Community 
Hospital.  If the records do not exist or 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. Ask the Veteran to identify any other 
service hospital where he had in-patient 
treatment during service to include the name 
of the hospital, date, year and condition for 
which he was treated.  If sufficient 
information is provided request the records.  
f the records do not exist or further efforts 
to obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3. Ask the Veteran to either submit or to 
authorize VA to obtain on his behalf the 
records from the Lexington Hospital since 
January 2010.  

4. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


